Citation Nr: 1432092	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to May 1979.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied service connection for bilateral hearing loss.



FINDING OF FACT

Bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral sensorineural hearing loss that was caused by in-service noise exposure and thus service connection is warranted.  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Here, the Veteran has been afforded multiple VA audiological evaluations that show that he has bilateral hearing loss for VA compensation purposes.  The second element required for direct service connection has also been satisfied as VA has already acknowledged that the Veteran was exposed to in-service acoustic trauma.  

Thus, this appeal turns on whether there is a nexus between the Veteran's bilateral hearing loss and service.  The service treatment records (STRs) reflect complaints of ear congestion and an in- service ear infection in 1969.  Further, the STRs indicate that he was exposed to excessive in-service noise without the benefit of hearing protection in July 1971 and July 1972.  However, the record contains a February 2010 VA examination report that weighs against the Veteran's claim.  See February 23, 2010 VA Examination Report at 3 (indicating that the Veteran's hearing loss is not caused by or a result of acoustic trauma in-service).  Notably, however, the examiner based her negative nexus opinion solely on the fact that there were no significant threshold shifts comparing the Veteran's enlistment and his separation (ETS) physicals.  Further, the VA examiner concluded that the presence of hearing loss occurred 30 years after service indicating progressive post-military hearing loss.  This finding is at odds with established precedent that the lack of contemporaneous evidence of hearing loss in service does not automatically preclude service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, VA compensation benefits may still be established through probative evidence that alternatively establishes that the post-service hearing loss is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  Such evidence may include lay statements, as have been submitted in the instant case.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that a claimant is competent to report the nature of injury and observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible).  Indeed, the Veteran's own statements, and those of his representative, indicate that his bilateral hearing loss has persisted and progressively worsened since his release from active duty.  Moreover, the Veteran's STRs provide medical corroboration of his account of such progressively worsening symptoms.  Further, the Veteran has denied post-service noise exposure. 

Accordingly, the Board finds that, by relying on an incomplete and incorrect factual premise-namely, the lack of hearing loss shown between the Veteran's enlistment and separation from active duty, the February 2010 VA examiner has provided an opinion that fails to account for the favorable evidence of record, most notably, the Veteran's documented in-service noise exposure and his own account of persistent, and progressively worsening, hearing loss since service, and the Veteran's records noting his pattern of progressive hearing loss.  It follows that this opining clinician has failed to demonstrate that she is fully informed of the pertinent facts, i.e., history of the case, which can only gleaned from a complete review of the evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  Further, in October 2009, private physician Dr. Granger, noted that the Veteran has experienced hearing loss and tinnitus for forty years.  See October 2009 Audiological Assessment.  The Board considers this transcription of the Veteran's symptoms to be particularly probative as it was rendered in the course of seeking medical treatment, rather than merely in the pursuit of VA compensation benefits.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza , 7 Vet. App. at 511 (1995) (noting that, 'in the case of oral testimony,[the Board] may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness's testimony with other [evidence] submitted on behalf of the [claimant]').  This clinical notation directly corroborates the Veteran's own account of bilateral hearing impairment, which has persisted since his active service and progressively worsened over time.  See November 2011 Substantive Appeal (emphasizing that, since separation, there has been a "deterioration in [the Veteran's] hearing [that has] continued to [his] current disability level.").

Having thus established that the February 2010 VA examiner's opinion is inadequate for purposes of deciding the Veteran's appeal, the Board has given careful consideration to his own lay assertions, including his report of having persistent and progressively worsening hearing loss since service.  Id.  While a lay person, the Veteran is competent to report a history of post-service symptoms, which lie within the realm of his personal experience.  See Washington, Layno, Charles.  Moreover, the Board finds his account to be credible as it is internally consistent and uncontroverted by the remaining record.  See 38 C.F.R. § 3.159(a)(2).  Indeed, as noted previously, the October 2009 private audiological report expressly comports with the Veteran's own complaints of persistent and recurrent hearing loss symptoms.

Having thus established that the Veteran's complaints of longstanding and continuous auditory impairment are entitled to probative value, the Board finds that such evidence is sufficient to demonstrate a pattern of recurrent hearing loss since service.  38 C.F.R. § 3.303(a).  Accordingly, the Board resolves all remaining reasonable doubt in the Veteran's favor and finds that service connection for his hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


